DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on July 19, 2021 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  Examiner suggests replacing “bonding assembly system” with “assembly system” to avoid confusion in interpreting the claim language (note that a “bonding assembly system” was not recited prior to claim 9).  Appropriate correction is required.
 
Claims 1-11 Allowable if 35 U.S.C. 112 Issues Resolved, Pending Updated Search
Claims 1-11 are rejected only under 35 U.S.C. 112(b). A search has been conducted, and claims 1-11 will be allowed if the 35 U.S.C. 112 rejections made of record in this Office Action are overcome, pending an updated search after receipt of the next Amendment, and provided that no claim is amended in such a way that the scope of the claim is broadened, or the claim is otherwise amended, such that prior art may be usable against the broadened / amended claim. The prior art of record fails to teach or suggest an assembly system as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the structure, and scope of structures, Applicant intends to recite via the recitation “so as to form a design feature element from the malleable material” cannot be ascertained because it is not clear whether (1) the “design feature element” is intended to be formed in the malleable material (such as stamped or impressed into the malleable material), (2) the entirety of the malleable material is formed into the design feature element) or (3) either of (1) and (2). Examiner notes that any response to this rejection must be supported in the specification as originally filed (must not constitute new matter).


In regard to claim 2, it cannot be ascertained whether or not the “target structure” in “… to target structure to assemble…” in lines 2-3 of claim 2 is intended to be (1) the same as the “targeted area of the structure” of claim 1 or (2) a different component from the “targeted area of the structure”. Examiner notes option (2) is the more reasonable interpretation (because the language “target structure” is different from “targeted area of the structure”), but it is not clear that this is what Applicant intends to recite.

In further regard to claim 2, it is unclear if the “the structure” in line 3 of claim 2 is intended to be the mating structure of claim 2, the target structure of claim 2, or the structure of claim 1.

Claims 3-11 are rejected for the same reasons that claim 2 is rejected since claims 3-11 depend upon claim 2.

Note that claim 4 recites “the target structure”, and claim 4 is rejected for the same reasons that claim 2 is rejected.

Claims 5-11 are rejected for the same reasons that claim 4 is rejected since claims 5-11 depend upon claim 4.



In further regard to claim 5, it cannot be ascertained whether or not the “target component” of claim 5 is intended to be (1) the same as the “target structure” of one or more of claims 2 and 4 or (2) a different component from the “target structure” of one or more of claims 2 and 4. Examiner notes option (2) is the more reasonable interpretation (because the language “target structure” is different from “target component”), but it is not clear that this is what Applicant intends to recite.

Claims 6-11 are rejected for the same reasons that claim 5 is rejected since claims 6-11 depend upon claim 5.

In further regard to claim 8, it cannot be ascertained what scope of claimed components make up the claimed “bladder assembly”. Note that the particular recitation “bladder assembly” is not recited earlier in the claims. This is not a trivial rejection because the scope of structures Applicant intends to delineate cannot be ascertained if it cannot be ascertained what scope of claimed components make up the claimed “bladder assembly”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782